Title: From Thomas Jefferson to Robert Smith, 13 July 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Dear Sir
                  
                  Washington July 13. 04.
               
               I should be much better pleased to see a due proportion of candidates for the place of midshipmen from the North. they ought not to expect to reap that whereon they have bestowed no labour, nor where others have laboured that they should reap the fruits. I am sorry they are not disposed to make the sacrifice of time & money necessary by which our young midshipmen qualify themselves for service, and that this disposition seems confined to the middle & South. I wonder to see so much of it in Virginia which is so much more agricultural than Nautical. I do not know the young man for whom the inclosed letter asks a midshipman’s place; but I know well his parents & family generally. from these he ought to be a good man. his father is an excellent one and well educated. if his request for his son is admissible you must be so good as to drop me a line saying so, that I may enquire his name which you observe the father has omitted to give.
               The Osages arrived day before yesterday; had their first audience yesterday, & will have another to-day. they are the finest men we have ever seen. they have not yet learnt the use of spirituous liquors. we shall endeavor to impress them strongly not only with our justice & liberality, but with our power and therefore shall send them on to see our populous cities, Baltimore, Philadelphia, New York & Boston. the truth is they are the great nation South of the Missouri, their possessions extending from thence to the Red river, as the Sioux are great North of that river. with these two powerful nations we must stand well, because in their quarter we are miserably weak. I see nothing to prevent my departure on the 23d. Accept affectionate salutations and prayers for the health of your family.
               
                  
                     Th: Jefferson
                  
               
            